DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 14th, 2022.
Applicant's election with traverse of Group I in the reply filed on February 14th, 2022 is acknowledged.  The traversal is on the ground(s) that “a joint distraction device with a pressure sensitive film could conceivably read on the device as well as the method of implant sizing”.  This is not found persuasive because the method, as claimed, requires a step of distracting (claim 19) which occurs prior to trialing the trial implant.  Therefore, Applicant’s argument that the system as claimed or a joint distractor could conceivably read on the method is not found persuasive.  Applicant’s claims require the two steps to be performed with separate distinct tools.  Further the Examiner maintains their position that there is a search burden with respect to the two inventions.  The implant and trial system requires searching in insertion tools, trial implants, methods of implantation, and spinal implants.  Whereas the method requires searching in bone preparation tools which may or may not encompass those of the system/instrument. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	 With respect to claim 16 Applicant recites “a threaded distal end” in line 2.  It is unclear if Applicant is attempting to recite back to the “elongate shaft extending from a distal end” or is attempting to define a second, distinct distal end of the elongate shaft that is threaded.  For the purpose of examination, the Examiner has interpreted the “a threaded distal end” to be a recitation back to the distal end of the elongated shaft being threaded.  As this appears consistent with Applicant’s specification.
 	Claim 17 is rejected under 35 U.S.C. 112(b) as being dependent upon a rejected base claim and does not rectify the issue at hand.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1-2, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stein (US 2013/0076157).
 	Regarding claim 1, Stein discloses a trial implant instrument (2000, figure 15) comprising a handle (2010 + 2030) including an elongate shaft (2010); a pressure sensitive trial (2002) coupled to the elongate shaft and including a superior end plate surface (2004) configured to engage a first end plate of a first vertebral body (¶130) and an inferior end plate (2006) configured to engage a second end plate of a second vertebral body (¶130); and a pressure sensitive film (2008, ¶127) disposed on at least one of the superior end plate and the inferior end plate. 	Regarding claim 2, Stein discloses the pressure sensitive film is disposed on both the superior end plate and the inferior end plate (¶127). 	Regarding claim 6, Stein discloses the pressure sensitive trial with the pressure sensitive film disposed on at least one of the superior end plate and the inferior end plate is single use (¶62). 	Regarding claim 7, Stein discloses the pressure sensitive trial includes a threaded bore (¶131), and the elongate shaft includes a threaded distal end configured to removably couple to the threaded bore (¶131). 
	Regarding claim 8, Stein discloses the handle further includes a coupling knob (409, in view of ¶131 in view of ¶131) connected to the elongate shaft and configured to receive rotational input and transmit the rotational input to rotate the elongate shaft (¶131 in view of ¶45).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-12 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0076157) in view of Wilson (US 4,987,904).
 	Regarding claim 3, Stein discloses the claimed invention except for the express teaching of the pressure sensitive film is adhered to at least one of the superior end plate and the inferior endplate.  Stein is silent as to how their pressure sensitive film is disposed on the pressure sensitive trial.
 	Wilson discloses a trial implant instrument (10) having a handle (30), a pressure sensitive trial (12) and a pressure sensitive film (52), wherein the pressure sensitive film is adhered to the trial (column 2, lines 58-62, column 5, lines 24-25). 	 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have adhered the pressure sensitive film onto the pressure sensitive trial of Stein as Wilson teaches that is a known way of fixing a pressure sensitive film to a pressure sensitive trial implant.
 	 
 	Regarding claim 9, Stein discloses an implant sizing system comprising an instrument handle (2010 + 2030) including an elongate shaft (2010) extending from a distal end; and a plurality of pressure sensitive trial implants (2002, figure 15/2104A-F, 
 	However, Stein fails to expressly teach or disclose the pressure sensitive film is configured to change color in localized areas in response to a pressure or force applied to the pressure sensitive trial implant. 	Wilson discloses a implant sizing system (10) having an instrument handle (30), a pressure sensitive trial (12) and a pressure sensitive film (52) that is configured to change color in localized areas in response to a pressure or force applied to the pressure sensitive trail (column 2, lines 58-62, column 5, lines 24-25).  The color changing of the pressure sensitive film permits the user to readily “read” the interaction of the trial implant with the surrounding bone that it is to be inserted into to verify proper placement and sizing of the implant (column 3, lines 3-21).   	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pressure sensitive film of Stein to be configured to change color in localized areas in response to a pressure or force applied to the pressure sensitive trial as taught by Wilson.  As the color changing film permits the user to readily “read” the interaction of the trial implant with the surrounding bone that it is to be inserted into to verify proper placement and sizing of the implant and allows for direct visualization of the impact/contact points of the trial within the target bone space.
 	Regarding claim 10, Stein discloses the system further comprising a vertebral body distraction instrument (“scissor jack” ¶131) configured to engage a superior .

 	Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0076157) in view of Behzadi (US 2019/0125293).
 	Regarding claim 4, Stein discloses the claimed invention except for the express teaching of the pressure sensitive film is held in position on at least one of the superior 
 	Behzadi discloses the use of sensors (1535, 1540, 1545, 1550) which are removable from a larger part of the prosthesis/trial(¶120) via a “slot” on the side of it that permits sliding of the sensor into and out of the prosthesis/trial (¶120) allowing interchangeability and replacement of the sensors for an alternative one to measure different metrics/parameters (¶120).
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pressure sensitive film of Stein to be held in position on at least one of the superior end plate and the inferior end plate with a film sleeve wrapping around at least two lateral sides of the pressure sensitive trial as taught by Behzadi as it allows for interchangeability and replacement of the sensors for an alternative one to measure different metrics/parameters.
 	Regarding claim 5, Stein discloses the pressure sensitive trial is reusable and the pressure sensitive film is disposable (¶62).
 	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Stein (US 2013/0076157) in view of Wilson (US 4,987,904) in further view of Behzadi (US 2019/0125293).
 	Regarding claim 13, Stein in view of Wilson disclose the claimed invention except for the express teaching of the pressure sensitive film is held in position on at least one of the superior end plate and the inferior end plate with a film sleeve wrapping around at least two lateral sides of the pressure sensitive trial.
 	Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing to have constructed the pressure sensitive film of Stein in view of Wilson to be held in position on at least one of the superior end plate and the inferior end plate with a film sleeve wrapping around at least two lateral sides of the pressure sensitive trial as taught by Behzadi as it allows for interchangeability and replacement of the sensors for an alternative one to measure different metrics/parameters.
 	Regarding claim 14, Stein discloses the pressure sensitive trial is reusable and the pressure sensitive film is disposable (¶62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775